Exhibit 10.7(e)
FIFTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of February 17, 2009, by and between ROYAL
STREET COMMUNICATIONS, LLC (“Royal Street”), ROYAL STREET COMMUNICATIONS
CALIFORNIA, LLC, ROYAL STREET BTA 262, LLC, ROYAL STREET COMMUNICATIONS FLORIDA,
LLC, ROYAL STREET BTA 159, LLC, ROYAL STREET BTA 212, LLC, ROYAL STREET BTA 239,
LLC, ROYAL STREET BTA 289, LLC and ROYAL STREET BTA 336, LLC, each a Delaware
limited liability company (individually and collectively, jointly and severally,
the “Borrower”), and METROPCS WIRELESS, INC., a Delaware corporation (“Lender”
or “MetroPCS”).
WITNESSETH:
     WHEREAS, Borrower and the Lender are parties to that certain Second Amended
and Restated Credit Agreement, executed on December 15, 2005 as of December 22,
2004 (the “Second Amended and Restated Credit Agreement”), as amended by the
First Amendment to the Second Amended and Restated Credit Agreement, dated as of
November 2, 2006, as amended by the Second Amendment to the Second Amended and
Restated Credit Agreement, dated as of August 29, 2007, as amended by the Third
Amendment to the Second Amended and Restated Credit Agreement, dated as of
April 2, 2008, and as amended by the Fourth Amendment to the Second Amended and
Restated Credit Agreement, dated as of June 12, 2008 (the Second Amended and
Restated Credit Agreement, as amended, and as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
     WHEREAS, Royal Street, as Administrative Borrower under the Credit
Agreement, has requested, and MetroPCS has agreed, to amend the Credit Agreement
to provide for an increase in the principal amount of the Loan Commitment Amount
from $1,010,000,000 to $1,560,000,000 in accordance with and subject to the
terms and conditions set forth herein;
     NOW THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree, subject to the conditions precedent to this Amendment and intending to be
legally bound, to amend the Credit Agreement as follows:
     1. Capitalized Terms. All capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement, as amended hereby, except as
otherwise defined or limited herein.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Section 1.
     (a) Section 1 of the Credit Agreement, Defined Terms, is hereby modified
and amended by deleting the definition of “Loan Commitment Amount” in its
entirety and substituting the following in lieu thereof:
          “Loan Commitment Amount” shall mean $1,560,000,000.00 or the maximum
amount that Lender is permitted to lend to Borrower pursuant to the Lender
Credit Facility.
     3. No Other Amendments. Except for the amendment set forth in Section 2
hereof, the text of the Credit Agreement and the other Loan Documents shall
remain unmodified and in full force and effect.
     4. Representations and Warranties. Borrower agrees, represents and warrants
in favor of Lender as follows:
     (a) This Amendment has been executed and delivered by a duly authorized
representative of Borrower, and the Credit Agreement, as modified and amended by
this Amendment, constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms, except as may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws or (ii) general principles of equity;
     (b) Except as reflected on Exhibit 1, each representation or warranty of
Borrower set forth in the Credit Agreement is hereby restated and reaffirmed as
true and correct in all material respects on and as of the Effective Date, and
after giving effect to this Amendment, as if such representation or warranty
were made on and as of the Effective Date of, and after giving effect to, this
Amendment;
     (c) Except as reflected on Exhibit 2, no Event of Default or other event
which if not timely cured or corrected would with the passage of time become an
Event of Default with respect to Borrower has occurred and is continuing; and
     (d) As of the date hereof, Borrower is solvent after giving effect to the
transactions contemplated herein.
     5. Conditions to Effectiveness. This Amendment will be effective as of the
date first written above (the “Amendment Effective Date”), subject to the
occurrence of each of the following on or before such date:
     (a) Lender shall have received counterparts hereof duly executed by
Borrower; and

 



--------------------------------------------------------------------------------



 



     (b) Except as expressly provided in Exhibit 1 hereto, all of the
representations and warranties of Borrower set forth in the Credit Agreement and
this Amendment shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Amendment Effective Date as though made on and as of such date.
     6. Effect on the Credit Agreement. Except as specifically amended by
Section 2 hereof, the Credit Agreement and the Loan Documents shall remain in
full force and effect, and are hereby ratified, reaffirmed and confirmed. This
Amendment shall be deemed to be a Loan Document for all purposes.
     7. Counterparts. This Amendment may be executed in any number of separate
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
deemed to constitute one and the same instrument. In proving this Amendment in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment.
     8. Law of Contract. This Amendment shall be governed and construed and
interpreted in accordance with the laws of the State of New York, without regard
to its conflict of laws principles.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first written above.

          BORROWER:   ROYAL STREET COMMUNICATIONS, LLC,     a Delaware limited
liability company
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer and Chairman of the Management Committee
 
            ROYAL STREET COMMUNICATIONS CALIFORNIA, LLC,     a Delaware limited
liability company
 
       
 
  By:   Royal Street Communications, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer and Chairman of the Management Committee
 
            ROYAL STREET BTA 262, LLC,     a Delaware limited liability company
 
       
 
  By:   Royal Street Communications California, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



              ROYAL STREET COMMUNICATIONS FLORIDA, LLC,     a Delaware limited
liability company
 
       
 
  By:   Royal Street Communications, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer and Chairman of the Management Committee
 
            ROYAL STREET BTA 159, LLC,     a Delaware limited liability company
 
       
 
  By:   Royal Street Communications Florida, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer
 
            ROYAL STREET BTA 212, LLC,     a Delaware limited liability company
 
       
 
  By:   Royal Street Communications Florida, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer
 
            ROYAL STREET BTA 239, LLC,     a Delaware limited liability company
 
       
 
  By:   Royal Street Communications Florida, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



              ROYAL STREET BTA 289, LLC,     a Delaware limited liability
company
 
       
 
  By:   Royal Street Communications Florida, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer
 
            ROYAL STREET BTA 336, LLC,     a Delaware limited liability company
 
       
 
  By:   Royal Street Communications Florida, LLC,             its sole member
 
       
 
  By:   /s/ Robert A. Gerard
 
       
 
      Name: Robert A. Gerard
 
      Title: Chief Executive Officer
 
        LENDER:   METROPCS WIRELESS, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Roger D. Linquist
 
       
 
      Name: Roger D. Linquist
 
      Title: President and Chief Executive Officer

 